Citation Nr: 0840027	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  08-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to an effective date earlier than December 13, 
1996, for the award of dependency and indemnity compensation 
benefits.  




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had active military service from May 1941 to 
February 1946.  He died in March 1986.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an earlier effective date for the award of 
dependency and indemnity compensation.

The Board notes that in statements submitted by the 
appellant, it appears she may be attempting to allege clear 
and unmistakable error in the May 1986 RO denial of 
entitlement to dependency and indemnity compensation 
benefits.  However, it must be noted that the appellant 
appealed that decision to the Board.  In February 1988, the 
Board denied the claim of entitlement to dependency and 
indemnity compensation benefits.  The appellant filed a 
motion for reconsideration, which was granted, and in a June 
1990 decision, the Board denied entitlement to dependency and 
indemnity compensation benefits.  Thus, the May 1986 rating 
decision was subsumed in the June 1990 Board decision.  
38 C.F.R. § 20.1104 (2008).  The appellant is informed that 
if she wants to challenge the May 1986 denial of entitlement 
to dependency and indemnity compensation benefits, she would 
need to file a direct motion to the Board regarding its June 
1990 decision, which affirmed that denial.  At this time, no 
motion is pending.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a January 2007 decision, the Board granted an earlier 
effective date of December 13, 1996, for the award of 
dependency and indemnity compensation benefits and denied an 
effective date earlier than that date.  The appellant did not 
appeal the decision to the United States Court of Appeals for 
Veterans Claims (Court).

2.  An effective date prior to December 13, 1996, for the 
award of dependency and indemnity compensation benefits is 
legally precluded.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision is final, and the current 
appeal provides no basis to assume jurisdiction of a claim of 
entitlement to an effective date prior to December 13, 1996, 
for the award of dependency and indemnity compensation 
benefits.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. 
§ 7104(b) (West 2002 &Supp. 2008); 38 C.F.R. §§ 20.200, 
20.201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008), and 38 C.F.R. § 3.159 
(2008), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the appellant's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); see also Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

The appellant asserts that she should be in receipt of 
dependency and indemnity compensation benefits back to when 
the veteran died, which was in 1986.  

By way of background, the appellant had been granted 
dependency and indemnity compensation benefits in an October 
2002 rating decision and assigned an effective date of August 
1, 2000.  The appellant appealed the effective date assigned.  
In a January 2007 Board decision, it determined that an 
earlier effective date of December 13, 1996, was warranted 
for the grant of dependency and indemnity compensation 
benefits.  In granting such effective date, the Board noted 
that a date earlier than that was not warranted.  The 
appellant was notified of the decision and did not appeal it 
to the U.S. Court of Appeals for Veterans Claims (Court).  
Thus, it is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2008).

In December 2007, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein she asked to reopen 
her claim for an earlier effective date for her dependency 
and indemnity compensation benefits.  She acknowledged it was 
too late for her to appeal the January 2007 Board decision to 
the Court.  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than December 13, 1996, 
for the award of dependency and indemnity compensation 
benefits is legally precluded.  The January 2007 Board 
decision, which granted the appellant an effective date of 
December 13, 1996, and no earlier, for the award of 
dependency and indemnity compensation benefits, is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The finality of 
the January 2007 Board decision can be overcome only by a 
request for a revision based on clear and unmistakable error.  
The appellant has made no allegation of clear and 
unmistakable error in the January 2007 Board decision.  Her 
current challenge to the effective date of the award of 
dependency and indemnity compensation benefits is barred.  
Rudd, 20 Vet. App. at 300 (freestanding claim for earlier 
effective dates vitiates the rule of finality).

In Rudd, the Court held that the proper disposition of a 
free-standing claim for an earlier effective date claim was 
dismissal.  Id.  The Board is authorized to dismiss any 
appeal that fails to allege an error of fact or law.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, this 
appeal is dismissed.


ORDER

The appeal is dismissed.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


